Citation Nr: 0944938	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-31 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses on February 1, 2005 to February 3, 2005, at Valley 
View Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical Center in Oklahoma City, Oklahoma (MC).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment for a 
nonservice-connected disorder rendered on February 1, 2005 to 
February 3, 2005, at Valley View Hospital.

2.  The record reflects that, with respect to the treatment 
in question, the Veteran was forced to seek private care 
because VA or other Federal facility treatment was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of all private medical expenses on February 1, 2005 to 
February 3, 2005, at Valley View Hospital, have been met.  38 
U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 17.52, 17.120, 17.1000, 17.1002, 17.1003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The undisputed facts of this case, as documented by the 
record, are as follows:  On February 1, 2005, the Veteran 
experienced shortness of breath and was unable to walk or 
drive.  He was transported via ambulance to the Valley View 
Regional Hospital Emergency Room in Ada, Oklahoma.  There, 
the Veteran reported coughing and wheezing for the last six 
days.  He stated that six days before admission into the 
emergency room, he underwent a stress test at the VA Hospital 
in Oklahoma City and had not felt well since then.  He had 
some chest pain during the test but no longer had chest pain.  
The Veteran was diagnosed with acute bronchitis.  The Veteran 
remained under the care of Valley View Hospital until 
February 3, 2005 when he was discharged.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, there is no allegation in this case 
that VA contracted with Valley View Hospital for the 
Veteran's medical treatment.  Moreover, a claim for payment 
or reimbursement of services not previously authorized may be 
filed by the veteran who received the services (or his/her 
guardian) or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123 
(2008).  

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature 
resulting from a service-connected 
disability; (4) For any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Ch. 31 and who is medically determined 
to be in need of hospital care or 
medical services for any of the reasons 
enumerated in  § 17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
or obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, the September 2006 statement of the 
case indicates that service connection is in effect for 
degenerative arthritis of the spine, rated at 20 percent 
disabling.  There is no indication that the Veteran is 
service-connected for any respiratory disability, to include 
bronchitis.  There is also no other evidence that the Veteran 
was rated as permanently and totally disabled due to service-
connected disabilities, or was participating in a 
rehabilitation program at the time of his care in February 
2005.  Accordingly, criteria (a) is not satisfied, and there 
is no basis to establish entitlement to reimbursement under 
38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were 
provided in a hospital emergency 
department or a similar facility held 
out as providing emergency care to the 
public.

(b) The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking 
immediate medical attention would have 
been hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and 
medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued 
medical emergency of such a nature that 
the veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding 
the furnishing of such emergency 
treatment;

(f) The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or provider to 
comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of 
payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or 
in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment 
to a limited group of veterans, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.  

After thorough review of the record, the evidence appears to 
show that all criteria of 38 U.S.C.A. § 1725 have been met in 
this case.  The criterion at issue, that the Oklahoma City 
VAMC identified as the basis for its denial, is criterion 
(c).  The Oklahoma City VAMC contended that VA facilities 
were feasibly available to provide the Veteran with his 
medical care since he presented with symptoms six days prior 
to requiring emergency assistance.  However, evaluation of 
all the evidence of record reflects that the Veteran could 
not feasibly seek treatment from a VA facility in his medical 
condition.

As noted above, the Veteran had coughing and wheezing 
symptoms for six days prior to his admission to the Valley 
View Regional Hospital Emergency Room on February 1, 2005.  
However, on the day of admission, the Veteran complained of 
"shortness of breath" and an inability to drive or walk.  
This could indicate a possible heart attack.  Thus, ambulance 
services were summoned and the Veteran was transported via 
ambulance to the Valley View Regional Hospital Emergency 
Room.

The Veteran argues that he could not drive himself to the 
nearest VAMC in Oklahoma City, 96 miles away from his home, 
due to his condition on February 1, 2005.  Of significance is 
a letter from Dr. "J.M.," the Veteran's treating physician 
at the Valley View Regional Hospital Emergency Room.  Dr. 
J.M. stated that "[i]t was my professional opinion that [the 
Veteran] was too ill to operate a motor vehicle and therefore 
it was not feasible for the VA to provide care since the 
nearest VA facility was 96 miles from his home."  He also 
noted that when the Veteran was deemed stable, he was 
discharged to his home on February 3, 2005.

Given Dr. J.M.'s statement, coupled with the fact that the 
Veteran was indeed transported to the Valley View Regional 
Hospital Emergency Room via ambulance, the Board finds that 
criterion (c) of 38 C.F.R. § 17.1002 is satisfied.  A VA 
medical facility was not feasibly available and an attempt to 
use them before hand would not have been considered 
reasonable by a prudent layperson as the Veteran had a 
medical emergency and the nearest VAMC was 96 miles away from 
his home.

Thus, as the criteria of 38 C.F.R. § 1725 is met, and the law 
requires that all of the nine conditions of that regulation 
be satisfied in order for payment or reimbursement of 
unauthorized medical expenses to be made, such payment is 
warranted in this case.

Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  The VCAA, with its expanded duties, is not 
applicable to cases involving unauthorized medical expenses 
claims, as the statute at issue in such cases is not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but rather, in Chapter 17.  However, 
in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the claimant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38. 38 C.F.R. § 17.132.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

ORDER

The appeal is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


